DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reference to the Request for Continued Examination as field on 28 FEB 2022. 
Amendments to claims 1, 8, 9 have been entered and considered, claim 4 has been previously canceled. 
As such claims 1-3, 5-9 are pending and examined. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-157478, filed on August 24th, 2018. 	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 	The current claims are being examined according to the earliest effective filing date, August 26th, 2019. An earlier effective filing date of August 24th, 2018 may be granted upon receipt of a certified English translation. 	The Examiner notes, while the claims have been examined according to the earliest effective filing date of August 26th, 2019, in the effort of compact prosecution, all prior art references cited below have an effective filing date earlier than August 24th, 2018. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 10,814,028 B2), hereinafter Becker, in view of High et al. (US 2017/0132663 A1), further in view of Choi et al US 20160231720, hereinafter Choi). 
	As per claim 1, 8, 9: Becker discloses an information processing apparatus comprising a processor, a method, and a non transitory storage medium storing a program for allowing a computer to execute:
	detecting approach of a [consumer] to an advertisement to be displayed ([Col. 38, lines 30-35] “proximity sensors are triggered when a person is directly in front of a particular space, such as in front of a particular product display. By sensing the presence of a person at that space, the diffuser is able to provide a scent experience, coordinated with the presentation of the product in the display”); 	in response to detecting the approach of the [consumer], transmitting a request signal to [a scent diffusion device], the request signal requesting information regarding an odor cartridge provided at the [scent diffusion device] ([Col. 10, line 59- Col. 11, line 15] “a method of managing scent in an environment may include taking an electronic data structure characterizing the transformation of at least one diffusion device disposed within an environment, wherein the electronic data structure includes data regarding a sensed parameter of the environment 1702, accessing at the remote computer, a target value of a scent parameter 1704, and providing a service plan for the at least one diffusion device based on the electronic data structure and the target value of the scent parameter 1708. The sensed parameter may relate to … occupancy detection (IR, camera, CO2 sensor), proximity sensing”, “Servicing may include configuring the at least one scent diffusion device so that a device duty cycle does or does not occur simultaneously within proximity to another scent diffusion device. The scent parameter may relate to a brand management goal.” [Col. 36, lines 1-7] “the scent diffusion devices comprise a communications facility that enables transmitting signals to and receiving signals from a remote computer, receiving at least one scent parameter for scenting an environment at the remote computer”);	receiving a response signal that includes the information requested by the request signal ([Col. 36, lines 1-7] “the scent diffusion devices comprise a communications facility that enables transmitting signals to and receiving signals from a remote computer, receiving at least one scent parameter for scenting an environment at the remote computer, and controlling, via the remote computer, at least one of the scent diffusion devices to achieve the scent parameter” [Col. 62, lines 38-48] “a method of operating a scent media-based advertising platform may include disposing at least one scent diffusion device in a scent-based advertising space, wherein the at least one scent diffusion device comprises a communications facility that enables transmitting signals to and receiving signals from a remote computer, providing an scent-media based advertising instruction to the remote computer, and controlling, via the remote computer, diffusion of a scent from a source of the scent in fluid communication with the at least one scent diffusion device in accordance with the advertising instruction”);	determining whether the odor cartridge in the received information corresponds to the advertisement to be displayed ([Col. 10, line 59- Col. 11, line 15] “a method of managing scent in an environment may include taking an electronic data structure characterizing the transformation of at least one diffusion device disposed within an environment, wherein the electronic data structure includes data regarding a sensed parameter of the environment 1702, accessing at the remote computer, a target value of a scent parameter 1704, and providing a service plan for the at least one diffusion device based on the electronic data structure and the target value of the scent parameter 1708.”, “Servicing may include configuring the at least one scent diffusion device so that a device duty cycle does or does not occur simultaneously within proximity to another scent diffusion device. The scent parameter may relate to a brand management goal.” [Col. 33, lines 45-55] “Once a scent dispersion network is established, the scent gateway device may continue to communicate and store data and instructions to and from each paired or associated scent dispersion device within a venue, and then relays the data and instructions between the NOC [network operations center] and each scent dispersion device. In this manner, the status of the scent dispersion network and each device is regularly communicated to the NOC, and NOC administrators are able to remotely monitor scent dispersion network operations, and control the devices to take actions to ensure fragrance dispersion is conforming to commercial brand standards or other parameters” [Col. 65, lines 15-23] scent system may be used in conjunction with a billboard); and	in response to determining that the odor cartridge corresponds to the advertisement, transmitting a control signal causing emission of an odor from the odor cartridge corresponding to the advertisement ([Col. 25, lines 55-62] “diffusion device may operate with multiple fragrance packages, and each package may house a different note of a fragrance chord, wherein the diffusion device may be programmed to blend the notes to form the fragrance chord…. The fragrance chord may be specified by a brand/media campaign specification.” [Col. 34, lines 3-10] “The NOC may include a database of all diffusion devices in the field, including information such as device type, location, customer, sensor readings from the diffusion device, a scent diffusion level, fragrance oil volume, fragrance oil type, package/reservoir type, compressed air volume, number of devices in a local network, an on/off status, any alerts, current firmware, permissions and security settings, and the like.” [Col. 62, lines 38-48] “a method of operating a scent media-based advertising platform may include disposing at least one scent diffusion device in a scent-based advertising space, wherein the at least one scent diffusion device comprises a communications facility that enables transmitting signals to and receiving signals from a remote computer, providing an scent-media based advertising instruction to the remote computer, and controlling, via the remote computer, diffusion of a scent from a source of the scent in fluid communication with the at least one scent diffusion device in accordance with the advertising instruction”).  
	While Becker discloses advertising with odor transmission, they fail to disclose a vehicular embodiment more than an automobile seat. High discloses the following:
	[an advertisement system in communication with a user device, wherein the user device is a vehicle] ([0021] “user device 120 may generally comprise any processor-based mobile device. In some embodiments, the user device 120 may be one or more of a mobile phone, a smartphone, a tablet device, a mobile computer, a vehicle dashboard system.”)	detecting approach of a vehicle to an advertisement to be displayed ([0025] “In step 210, the system detects one or more user devices [vehicle] in proximity of a display device on an exterior of a motored vehicle. In some embodiments, in step 210, the system scans for signals broadcasted by user devices using a short range transceiver to detect user devices [vehicle] that are nearby” [0026] “step 220, the system authenticates a user device. The user device [vehicle] may be selected … as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device’s GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device” [0012] “users may receive targeted advertising on the displays”)	Becker and High are analogous references, as both are related to providing various stimuli to users exposed to digital content, including advertisements. Becker discloses an advertisement system which, in some embodiments, may include a digital display in connection with a scent diffuser device. In other embodiments, the system may be implemented in the seat(s) or in a vent clip of an automobile [Col. 58, line 65], [Col. 77, line 33]. While Becker discloses detecting the approach of a user, they fail to disclose detecting the approach of the vehicle. High discloses providing stimuli to users in a vehicle upon detection of said vehicle approaching an advertisement to be displayed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine High into Becker. Becker motivates the combination, as they disclose a vehicular embodiment- however fail to specify the additional features in conjunction with said embodiment. Therefore, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine Becker and High to achieve the claimed invention with a reasonable expectation of success.	Additionally, Becker discloses multiple benefits of providing olfactory marketing that are well known to those in the art. For example, Becker states [Col. 1, lines 28-38], “Recognizing that the sense of smell is the most emotive of our five senses, it is a valuable element of brand communications and experiential marketing. Said differently, scent is very effective in delivering complete, multi-sensorial environments, since it is the most effective sense for creating lasting impressions. Leading companies in industry sectors like hospitality, retail, gaming, real estate, health care, and senior living recognize the power of “scent marketing” and are seeking service solutions for their commercial establishments that are effective, safe, and easy to use.” Applicant has stated a similar motivation in [0011], “… the information processing apparatus according to the embodiment of the present disclosure enhances the power of the advertisement to appeal to customers by stimulating any one or more of the five senses other than the visual sense of a person.”
Becker/High discloses all the limitations above. Examiner notes that Becker discloses wherein the location at which the user receives the smell is in fact an automobile seat, and further discloses that a match must be present between the fragrance package and the advertisement to be displayed in order for the fragrance package. Becker provides numerous examples as to how the appropriate fragrance package is selected, however, in the interest of compact prosecution Examiner notes that the references do not explicitly disclose a cartridge ID nor an advertisement ID. 
	Choi however, does disclose: 
	Detecting an approach of a [viewer] to a [content] to be displayed (at least [fig 1 and related text] environment sensor 41, and biosensor 42, collected “information may include the temperature, the humidity, the direction/strength of the wind, the position of the scent diffusing device, a distance between the scent diffusing device and the user..”)
Information regarding an odor cartridge including a cartridge of the ID of the odor cartridge (at least [fig 1, 3, 4, fig 12 and related text] fig 1 discloses spice cartridge 6, “FIG. 4 illustrates a data structure of spice cartridge configuration information according to an exemplary embodiment of the present invention.” ; 
	A response that includes information including the cartridge ID (at least [figs 1, 12 and related text] at S1203 – receive spice cartridge configuration from scent diffusing device..”, at [047] “The analysis module 103 may receive from the content processing module 101 odor effect information received from the outside, receive the spice cartridge configuration information from the scent diffusing device 60, and receive the environment/bio information from the environment and bio sensors 41 and 42. The analysis module 103 may determine an odor to be generated by the scent diffusing device 60 based on the received information. The determined odor may be included in scent diffusing determination information to be transmitted to the control module 104.”).
Determining whether the odor cartridge in the information corresponds to the [content displayed] based on the cartridge ID and an advertisement ID of the advertisement to be displayed (at least [fig 12 and related text] s1201 – 4d contents include the AV signal as in AV module 50 in fig 1, at s1204 – “Does spice cartridge corresponding to extracted information exist? Y/N” At [048] analysis module 103 analyzes the odor effect information received from the content processing module 101 to determine whether the scent depending on the odor effect information may be provided to the respective single spice cartridges 61 (that is, without a special combination or mixture) provided in the scent diffusing device 60. For example, the analysis module 103 may determine whether the scent depending on the odor effect information may be provided to the respective single spice cartridges 61 by comparing identities (IDs) of the spice included in the spice cartridge configuration information and the odor effect information. 
At [049] For example, the information for specifying the spice cartridge includes a cartridge model number of a manufacturer. As the information for specifying the spice stored in the spice cartridge, names (e.g., a jasmine scent, a lavender scent, and the like) of scents used conventionally, a unique spice ID (alternatively, a byname thereof, for example, Chanel No. 5® by Chanel) arbitrarily defined by a spice manufacturer, or a chemical equation (e.g., methyl β-naphthyl ketone [strawberry scent, C.sub.12H.sub.10O], and the like) of a spice component may be used. At [050] hen a spice cartridge corresponding to the odor included in the odor effect information exists by referring to the spice cartridge configuration information, the analysis module 103 may make the information of the spice cartridge which exists be included in the scent diffusing determination information.
	Transmitting a control signal, to the [scent device] causing emission of an odor from the odor cartridge corresponding to the advertisement (at asset fig 12 and related text] step S1209: “ Synchronize AV signal and scent diffusing control message and transmit AV signal and and scent diffusing control message to AV device and scent diffusing device, respectively” – i.e the devices are in two separate locations). 
	Choi is analogous to Becker in that both disclose means of advertising to a user’s olfactory senses in addition to advertising to only the visual properties. Choi discloses that providing olfactory advertisements to the user in home has been in active progress (see 004), however, the inclusion of remote cartridge ids as taught by Choi is necessary to perfect the complications inherent in remote scent devices: “In particular, when the scent diffusing device does not include a scent cartridge suitable for a specific scene of the AV contents, there is a limit that a wrong scent is provided to a user or no scent can be provided.” (see 006). In particular, Choi discloses that awareness of the plurality of scents the remote device is capable in presenting would prevent incorrect scents, as well as increase the odds of the “optimal” scent mix being presented for a piece of content the user is consuming in a remote location (see 009, 006). One of ordinary skill in the art would have obviously been aware of these limitations, and as Becker teaches, scent is perhaps one of the strongest linked senses to a user’s memory,  therefore actively sought a solution to efficiently include scent at a remote location. 

	As per claim 2, Becker and High disclose the apparatus of claim 1, and Becker also discloses the following: 
	wherein the processor executes displaying the advertisement on a digital signage ([Col. 57, line 58-Col. 58, line 3] “In an embodiment, a networked scent diffusion device may be integrated with an object to provide a brand impression [advertisement] and/or coordinate with a function of the object. For example, the object may be a digital painting that rotates between various scenes, such as lilacs, then a tropical waterfall, then gardenias, and so on. An associated or integrated diffusion device may diffuse the scent of lilacs to coordinate with the digital painting when lilacs are being displayed then switch to a tropical aroma when the waterfall is shown, and so on. In embodiments, the object may be lighting, a light wall, a waterfall wall, a fountain, a speaker, a display screen, an object delivering visual effects, an indoor garden, and the like.” [Col. 69, lines 5-9] “In embodiments, methods and systems disclosed herein include a networked liquid dispenser device integrated with an object to provide a brand impression and/or coordinate with a function of the object. In embodiments, signage changes as available liquids change.”).  
	While Becker discloses the additional limitations of claim 2, the Examiner notes that High also discloses the following:
	wherein the processor executes displaying the advertisement on a digital signage ([0012] users may receive targeted advertising on the displays [0018] The display device 117 may be any device configured to display content to viewers … device 117 may comprise one or more of a liquid crystal display (LCD), light emitting diode (LED) display, organic light emitting diode (OLED) display, back projection display, and the like. [0028] step 240, the system causes the display device [digital signage] on the motored vehicle to display content)
	As per claim 3, Becker and High disclose the apparatus of claim 1, and Becker also discloses the following:
	wherein: the advertisement relates to a piece of music ([Col. 14, lines 35-38] scent system may be used for advertising [Col. 56, lines 28-35] “The scent management system may monitor an environment for an indicator that a service is being delivered, and when an indicator is received, the system may cause a change at one or more scent diffusion devices, such as a scent to be diffused or a scent diffusion to be terminated, wherein the change is intended to be a companion or complement to the service. The service may include … music being played”); and 	the processor executes playing the piece of music in the [environment] ([Col. 58, lines 62-64] “In an embodiment, a chair with an integrated scent diffusion device may provide coordinated playlists of one or more of scent, music, and lighting.” [Col. 59, lines 2-8] “The chair may further include at least one of a speaker and lighting, and wherein the processor controls the device and the at least one speaker or lighting in a coordinated playlist of at least one of scent, music, and lighting. The seat may be…seating in an automobile”).
	While Becker discloses advertising related to a piece of music, they fail to disclose a vehicular embodiment. High discloses the following:
	wherein: [content] relates to a piece of music ([0012] users may receive targeted advertising on the displays while being able to request the display to perform functions they wish to see. The targeted advertisement may be selected based on the customer’s user profile which may include information relating to the customer's shopping patterns, demographics, and preferences. In some embodiments, the displayed content may include one or more of a ball game, a movie, a video clip, and the view around the vehicle. [0021] once a user device 120 is communicatively coupled to the mobile billboard system 110, the user may manually select content to display on the display device. For example, the user may select from one or more television programs, sports programs, video clips, commercials, musical videos, text messages, etc. to display on the display device 117 using the user device 120); and 
	the processor executes playing the piece of music in the vehicle ([0022] The user device 120 [vehicle] may also include user input/output devices such as a display screen, a touch screen, one or more keys, a microphone, a speaker, and the like, for interacting with … the content displayed on the display device 117 of the mobile billboard system 110. [0029] displayed content may include an audio component… audio content [stimulus] may be transmitted to and played by the user device [vehicle]).	Becker and High are analogous references, as both are related to providing various stimuli to users exposed to digital content, including advertisements. Becker discloses an advertisement system which, in some embodiments, may include a digital display in connection with a scent diffuser device. In other embodiments, the system may be implemented in the seat(s) or in a vent clip of an automobile [Col. 58, line 65], [Col. 77, line 33]. Furthermore, Becker discloses a speaker system operating with the advertising device capable of playing music in conjunction with the advertisement. While Becker discloses playing a piece of music related to an advertisement, wherein the speaker can be connected to automobile seating, they fail to disclose execution of playing music in a vehicle as claimed by the Applicant. High also discloses an embodiment in which nearby vehicles may request specific content to be displayed on the device, such as a music video, and a stimulus related to the content may be played through the vehicle’s speakers. High also discloses a system where the advertisement may utilize external speakers within the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine High into Becker. Becker motivates the combination, as they disclose a vehicular embodiment- however fail to specify the additional features in conjunction with said embodiment. Therefore, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine Becker and High to achieve the claimed invention with a reasonable expectation of success.
	As per claim 5, Becker and High disclose the apparatus of claim 1, and also discloses the following:
	wherein the processor is further programmed to execute sending another odor relevant to the advertisement toward the [consumer] from the place at which the advertisement is displayed ([Col. 75, lines 13-34] “a plurality of scent diffusion devices may be deployed in the area to be scented in an arrangement, such as a staggered arrangement, at an angle with respect to another device such as orthogonally, acutely, or obtusely, or the like. The operation of the devices may be coordinated remotely or locally based on data from one or more wind sensors, such as wind direction or velocity, deployed in the area. For example, if the wind is moving from left to right, the devices on the left side of the area may be activated while the devices on the right side may be deactivated since there scent would just be carried away outside of the area. In another embodiment, based on the wind direction or velocity, a single device, or multiple devices, may swap between scents. For example, if the wind is blowing in a direction near or adjacent to a bakery, a baked goods aroma may be diffused, but if the wind direction changes to blow near or adjacent to a flower shop, a floral aroma may be diffused. In yet another embodiment, in order to compensate for wind velocity, the on board fan may be sped up, or an additional fan may be activated to augment the velocity of scent diffusion to the area. The additional fan may be integrated or may be located exterior to the device”). 
	While Becker discloses sending another odor relevant to the advertisement toward the consumer, they fail to disclose the consumer is in a vehicle. High discloses the following:
	[wherein the consumer to be targeted with an external stimulus is in a vehicle] ([0013] “The system disclosed herein may communicatively couple to a smart device, a vehicle mounted display, a central computer, a camera, and/or a communication device to create an interactive session for a pedestrian and/or a driver or passenger in another vehicle. The display may also be configured to automatically display targeted advertising based on profiles of customers in its vicinity.” [0029] “displayed content may include an audio component… audio content [stimulus] may be transmitted to and played by the user device [vehicle]”)	Becker and High are analogous references, as both are related to providing various stimuli to users exposed to digital content, including advertisements. Becker discloses an advertisement system which, in some embodiments, may include a digital display in connection with a scent diffuser device. In other embodiments, the system may be implemented in the seat(s) or in a vent clip of an automobile [Col. 58, line 65], [Col. 77, line 33]. Furthermore, Becker discloses an embodiment in which there may be multiple scent diffusing devices in an outdoor environment, capable of emitting fragrance toward a user. However, they fail to disclose that the user is in a vehicle. High discloses an advertisement system in which targeted advertisements are directed towards, in some embodiments, users in a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine High into Becker. Becker motivates the combination, as they disclose a vehicular embodiment- however fail to specify the additional features in conjunction with said embodiment. Therefore, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine Becker and High to achieve the claimed invention with a reasonable expectation of success.
	As per claim 6, Becker and High disclose the apparatus of claim 1, and Becker also discloses the following:
	wherein the advertisement relates to a food and/or a drink, and the odor corresponds to the food and/or the drink ([Col. 14, lines 35-38] scent system may be used for advertising [Col. 75, Lines 26-28] “For example, if the wind is blowing in a direction near or adjacent to a bakery, a baked goods aroma may be diffused”).  
	As per claim 7, Becker and High disclose the apparatus of claim 1, and Becker also discloses the following:
	wherein the advertisement relates to a plant, and the odor corresponds to the plant ([Col. 14, lines 35-38] scent system may be used for advertising [Col. 75, Lines 26-28] “For example, if the wind is blowing in a direction near or adjacent to a bakery, a baked goods aroma may be diffused, but if the wind direction changes to blow near or adjacent to a flower shop, a floral aroma may be diffused”).   
	
Response to Arguments
Applicant’s remarks as filed on 28 FEB 2022 have been fully considered. 
Applicant’s remarks appear to be addressed to the newly amended limitations; citations to Choi above have been included. Examiner notes that specifically, Choi in combination with Becker and High discloses a system in which a user’s approach to a display location is detected, and a scent diffusion device within the user’s proximity is activated in order to provide the appropriate fragrance. Examiner further notes that Choi in particular considers the matching aspect of the approach – if the match is not found, Choi either provides no scent or an alternate but less ideal scent to the user at the user’s location. 
The remarks in the AFCP as mailed on 28 DEC 2021 stand as relevant. 
As previously stated: 
The Examiner notes that in the previous office action rejection, mailed March 17th, 2021, Applicant has not met the criteria set forth in 37 CFR 41.154(b) and 41.202(e) to obtain an earlier effective filing date of August 24th, 2018. Applicant has not corrected these deficiencies (e.g., failure to provide a certified translation). Accordingly, the current claims are being examined according to the earliest effective filing date, August 26th, 2019. 
Relevant Prior Art
US 2013/0284821, to Homer, discloses personalized scent marketing: at [033] “Electronic scent generation could also be (a) used as deodorizers, air fresheners, or ambient fragrance generators for any location (including, without limitation, homes, offices, classrooms, theaters, conference halls, boats, airplanes, trains, automobiles, stores, malls, casinos, and hospitals), which scents could change based on the time of day, amount of motion, amount of light, sound level, sound pitch, temperature, or other environmental factors”
US 20180286351, to Fateh, discloses a similar means of providing an olfactory experience directly at the user’s person: see figs 8a, 8b and related text, as well as [078-080]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI whose telephone number is (571)270-5920.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622